Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sandra Elliott appeals the district court’s order denying her motion seeking a new trial pursuant to Fed. R. Crim. P. 33 and a judgment of acquittal pursuant to Fed. R. Crim. P, 29. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Elliott, No. 5:09-cr-00383-BO-1 (E.D.N.C. June 24, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED